Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 9 – 12, 14, 17, 44, 46, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the above claims, the phrase “of some combination thereof” is indefinite as it is not readily clear as to what inclusive or exclusive.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6, 9 – 11, 22, 43, 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10310498 B2 to Petruzzelli (“Petruzzelli”).

Regarding claim 1, Petruzzelli teaches a method comprising: transmitting (via transceiver 110) a request for information to a remote unit (block formed by items 151-153; see fig. 1; note steps 410 or 505 in figs. 4, 5, respectively; note also item 152 is a transponder) wherein the information aids in identifying (via block 151) an unauthorized (not having 

Regarding claim 2, Petruzelli’s teaching, wherein transmitting the request for information to the remote unit is performed in response to a message received from the remote unit, the base unit, or some combination thereof, and the message is received from the remote unit in response to the remote unit requesting access to a cellular network (col. 13, lines 9 – 19 at least).

Regarding claim 4, Petruzelli’s teaching, wherein transmitting the request for information to the remote unit is performed in response (after 

Regarding claim 5, Petruzelli’s teaching, wherein the request (interrogation) to identify whether the remote unit is part of an unauthorized aerial vehicle comprises a remote unit identification, a list of remote unit identifications, a serving cell identification of the remote unit, a message type, or some combination thereof (col. 1, lines 24 – 48; col. 4, lines 18 – 57; Table 1; col. 5, lines 25 – 46).

Regarding claim 6, Petruzelli’s teaching, wherein the request to identify whether the remote unit is part of an unauthorized aerial vehicle (UAV) is transmitted from the base unit in response to a predetermined condition occurring (when operated in an irresponsible or inappropriate way, or ingested into an engine or otherwise strike an aircraft resulting in a catastrophic crash), and the predetermined condition comprises the remote unit requesting access to the cellular network, or some combination thereof (col. 1, lines 12 – 20; col. 13, lines 9 – 19 at least).

Regarding claim 9, Petruzelli’s teaching, wherein the information comprises location information, assistance information, quality of service information, or some combination thereof (as provided by GNSS/GPS; col. 8, lines 12 – 27; col. 10, lines 27 - 37).

Regarding claim 10, Petruzzelli’s teaching, wherein the location information comprises a longitude, a latitude, an altitude, a velocity, a direction, an accuracy, a confidence, or some combination thereof (as provided by GNSS/GPS; col. 8, lines 12 – 27; col. 10, lines 27 - 37).

Regarding claim 11, Petruzzelli’s teaching, wherein the assistance information comprises a service type (interrogation of the UVA when flying in unrestricted airspace), a flight path plan, a certification, an authentication, or some combination thereof (col. 2, line 56 – col. 3, line 4 at least).

Regarding claim 22, Petruzzelli teaches an apparatus comprising: a transmitter that transmits (via transceiver 110) a request for information to a remote unit (block formed by items 151-153; see fig. 1; note steps 410 or 

Regarding claim 43, Petruzzelli teaches a method comprising: receiving an indication indicating that a remote unit (block formed by items 151-153; see fig. 1) is part of an unauthorized (not having an exemption/permission to fly within a restricted airspace) aerial vehicle (150), wherein the indication is received in response to a determination that the remote unit is part of an unauthorized aerial vehicle (as illustrated, 

Regarding claim 54, Petruzzelli teaches an apparatus comprising: a receiver that receives an indication indicating that a remote unit (150) is part of an unauthorized (not having an exemption/permission to fly within a restricted airspace) aerial vehicle (as illustrated, remote unit formed by blocks 151-152 is part of aerial vehicle 150), wherein the indication is received in response -10-to a determination that the remote unit is part of an unauthorized aerial vehicle; and a processor (within system 600; fig. 6; note col. 12, line 38 – col. 13, line 38 at least) that, in response to receiving the indication, handles the remote unit based on predetermined rules (application software, programmable instructions; col. 12, line 64 – col. 14, line 57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 12 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli as applied to claims 1 and 43 above, and further in view of U.S. Pub. No. 20170328683 A1 to Smith (“Smith”).

As discussed above, Petruzzelli teaches all of the limitations of the respective base claims, but is not explicit on the predetermined condition comprising detecting strong interference in the network.

However, Smith teaches, in the same field of endeavor of aerial vehicle identification in a cellular network (see figs. 19, 21B, 22B; ¶¶0051, 0080, 0202), a method wherein a predetermined condition comprising detecting strong interference (received signal strength indicator) in a network (¶¶0100, 0134, 0203, 0263 at least).

.


Allowable Subject Matter
Claims 13 - 15, 17, 46, 47, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3668